DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
 	The disclosure is objected to because of the following informalities: 
 	On page 30, line 6, delete “…an route-on-map…” and replace with “…a route-on-map…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133. Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.
Therefore, the Office suggests to amend claim 6 as follows: 
 “A non-transitory computer-readable storage medium for storing a program causing a computer to perform:…”

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershkovitz et al. US Pub 2015/0039391 (hereinafter Hershkovitz) in view of Luke et al. US Pub 2013/0030581 (hereinafter Luke).
 	Regarding claims 1 and 5-6, Hershkovitz discloses an information processing apparatus comprising: 	an acquirer configured to acquire first information indicating a remaining chargeof a first battery that is a first battery detachably mounted in an electric vehicle (¶ 0104; the control center system 112 receives battery status data 41 and location data 42 from each of a plurality of electric vehicles 102) and supplies electric power for traveling of the electric vehicle (¶¶ 0003, 0007) and second information regarding a destination of the electric vehicle (¶¶ 0105, 0108; the control center system 112 identifies a final destination 43 for each of the electric vehicles 102); 	a travel route predictor configured to predict a travel route of the electric vehicle based on the second information acquired by the acquirer (¶¶ 0107, 0120; the control center system determines that a respective user 110 typically travels to a home location, along a particular route…The control center system 112 then uses this historical data to determine that, when the user 110 is on that particular route at that particular time); and 	a determiner configured to refer to map information indicating (¶ 0095 and fig. 6; a map module 324 that generates maps/displays representing predicted demand values at battery service stations on a map), on a map, positions of a plurality of charging stations at which a second battery to be exchanged/charged to a user is charged (¶ 0117) and to determine a charging station at which the second battery can be (interprets as can be or cannot be) rented as a replacement for  the first battery mounted in the electric vehicle based on the travel route predicted by the travel route predictor (¶¶ 0117-0119).

    PNG
    media_image1.png
    880
    1255
    media_image1.png
    Greyscale

Hershkovitz fails to disclose the second battery can be rented at the battery service stations.
Luke further discloses a network of collection, charging and distribution machines collect, charge and distribute portable electrical energy storage device (abstract).  Luke further discloses the distribution management system provides an option to purchase or rent the portable electrical energy storage device at a collection, charging and distribution machine in ¶ 0109.
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hershkovitz to incorporate with the teaching of Luke by renting replacement batteries to drivers at a battery service station/a distribution machine as suggested by Luke, because it would be advantageous to prevent long recharging times and lower recharging cost. 
Regarding claim 2, Hershkovitz discloses the information processing apparatus further comprising: 	a remaining charge predictor configured to predict a remaining charge of the first battery at a time point of arrival at a charging station among the plurality of charging stations on the travel route (¶¶ 0113-0115); and 	a selector configured to select the second battery to be exchanged at the charging station based on the remaining charge of the first battery predicted by the remaining charge predictor (¶¶ 0117-0118).
Hershkovitz fails to disclose the second battery can be rented at the battery service stations.
Luke further discloses a network of collection, charging and distribution machines collect, charge and distribute portable electrical energy storage device (abstract).  Luke further discloses the distribution management system provides an option to purchase or rent the portable electrical energy storage device at a collection, charging and distribution machine in ¶ 0109.
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hershkovitz to incorporate with the teaching of Luke by renting replacement batteries to drivers at a battery service station/a distribution machine as suggested by Luke, because it would be advantageous to prevent long recharging times and lower recharging cost. 
 	Regarding claim 3, Hershkovitz discloses wherein the selector selects a battery from a plurality of the second batteries, the47 battery having a remaining charge sufficient for the electric vehicle to travel to a charging station at which it is assumed the electric vehicle will next have the battery replaced (¶¶ 0117-0118, 0171, 0173, 0178) or the destination of the electric vehicle (¶ 0169, 0171).  
Regarding claim 4, Hershkovitz discloses wherein, in a case in which the selector selects a second battery for replacement for a second electric vehicle having a longer travel distance to a charging station at which a battery is replaced next or a longer travel distance to a destination than a first electric vehicle among a plurality of electric vehicles with a battery to be replaced at the charging station, the selector selects a battery having a larger remaining charge than the second battery for replacement for the first electric vehicle based on information indicating a remaining charge of the second battery at the charging station (¶¶ 0171, 0178, 0180; based on the final destination).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZIXUAN ZHOU/
Primary Examiner, Art Unit 2859    
07/06/2022